Citation Nr: 1202419	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a pulmonary/respiratory disability, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for a bilateral knee disability and for asbestosis.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.   During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.

In April 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

The Board's decision addressing the claim for service connection for a bilateral knee disability is set forth below. The claim for service connection for pulmonary/ respiratory disability, claimed as due to in-service asbestos exposure, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  While the Veteran has a current bilateral knee disability, no injury, complaint or finding pertinent to either knee was documented in service; he has not asserted of continuity of bilateral knee symptoms since service; and there is no competent evidence or opinion even suggesting that there exists a medical nexus between current bilateral knee disability and his military service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  
The December 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2009 letter.  Hence, the July 2009 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no addition RO action to further development the record in connection with the claim herein decided is warranted.  In this regard, the Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed bilateral knee disability.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion in connection with this claim for service connection.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical evidence, and statements made by the Veteran and on his behalf, the Board finds that service connection for a bilateral knee disability is not warranted.

The Veteran's service treatment records are negative for any injury, complaint, or finding pertinent to either knee.  The Veteran was put on a limited profile in February 1969 and was restricted from running, jumping, or marching over one-half mile, but these restrictions were due to calcaneal stress reaction of both heels.  An x-ray of the feet revealed osteopoikilosis of both feet, but there are no x-ray findings pertinent to the knee.  The report of the Veteran's October 1970 discharge examination reflects no abnormalities with respect to the knees.

Post-service private medical records reflect that the Veteran complained of right knee pain in September 1980.  It was noted that the Veteran had an industrial injury working for a mechanical company when he pushed a piece of iron and twisted his knee.  The Veteran expressed discomfort and limitation of motion of the right knee since that time.  An x-ray revealed a substantial medial meniscus tear.  It was noted that the Veteran reported a past history of flecks under the bone seen when he went into the Army and again on recent x-ray.  In September 1980, the Veteran underwent an arthrotomy of the knee and medial meniscectomy.  

An August 2000 private medical report reflects that the Veteran injured his left knee when he missed a rung descending a ladder.  He complained of pain, occasional locking, and medial joint line tenderness.  An August 2000 x-ray was essentially negative except for osteopoikilosis of the left knee.   An assessment of probable torn medial meniscus was noted.  

An August 2009 report from Dr. A. notes that the Veteran had a diagnosis of degenerative joint disease of both knees and osteopoikilosis diagnosis by 2000 knee x-ray.

In various written statements, the Veteran indicated that he went to sick call because of his knees, and that he was put on a limited profile because of his knees.
  
The foregoing evidence establishes that the Veteran has a current bilateral knee disability, recently diagnosed as degenerative joint disease, and previously diagnosed as torn medial meniscus of both knees, with the right knee status post  arthrotomy and medial meniscectomy.  However, the evidence does not support a finding that such disability is medically related to service.

There is nothing in the service treatment records or report of discharge examination reference a knee injury, or that supports a finding of chronic bilateral knee disability in service.  In October 1970, when the Veteran was examined for separation from service, his knees were found to be normal.  A diagnosis of osteopoikilosis was noted in service; however, this was assessed on x-ray of the Veteran's feet; there is no indication of such a diagnosis with respect to the Veteran's knee.  

The Board also notes that the Veteran has not asserted continuity of knee symptoms since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not alleged, nor does the record document, that he has experienced continuous knee problems since his discharge from service.   He merely reported that he was placed on a limited profile due to his knees in service.

Further, the Board notes that none of the medical records include any medical comment or opinion even suggesting that current bilateral knee disability had its onset in or is otherwise medically related to service, to include any injury therein.  In fact, the only medical evidence of record that includes any comment from a medical professional as to the etiology of the Veteran's current knee problems references workplace injuries that occurred well after the Veteran's discharge from service.  At that time, the Veteran did not report a service-related injury or knee symptoms prior to either of these workplace injuries.  

Significantly, moreover, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that there exists a medical relationship between current bilateral knee disability and service, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects diagnosis of current bilateral knee disability, as explained above, the record is devoid of any competent, credible, and/or probative evidence to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that his current bilateral knee disability "may be associated with" an event, injury, or disease in service.

Finally, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's current bilateral knee disability and service, to include any injury therein, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of the bilateral knee disability for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent and/or probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for pulmonary/respiratory disability, claimed as due to in-service asbestos exposure is warranted.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for a pulmonary/respiratory disability, as he believes that this disability originated in service and is the result of exposure to asbestos while in service.  During the Veteran's Board hearing, the Veteran reported that he was exposed to asbestos while serving a welder during service.  He also indicated that he was exposed to asbestos after service as a pipe fitter; however, he also noted that, unlike his in-service exposure, he was given masks and was only exposed after other individuals had swept the area of asbestos. 

Post-service medical records include a June 1998 private medical report of a chest x-ray.  An impression of interstial fibrosis at the lung bases indicating previous occupational exposure to asbestos dust diagnostic of asbestosis was indicated. 

However, on VA examination in November 2009, the examiner noted the findings of the June 1998 report, but indicated that there was no current evidence of asbestosis found on x-ray.  The examiner also noted that the Veteran had no abnormalities with respect to pulmonary functioning tests.  Thus, as no diagnosis of asbestosis or pulmonary/respiratory disability was assigned, the examiner did not provide an opinion as to etiology.  

However, since the November 2009 VA examination, the Veteran has submitted an additional medical report dated in April 2011 which reflects that the Veteran underwent CT scan of the chest and a PET scan, which were indicative of bilateral pleural plaques consistent with asbestos exposure.  In addition, the Veteran's pulmonary function tests revealed reduced capacity-not demonstrated on VA examination in November 2009-which the examiner commented was consistent with previous asbestos exposure/asbestosis.

Given the newly-submitted evidence indicative of an asbestos-related disability, the Board finds that a remand is necessary to obtain an opinion addressing the etiology of the Veteran's current pulmonary/respiratory disability-based upon full consideration of all pertinent evidence of record, to specifically include the April 2011 private medical report, and supported by fully-stated rationale.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the claim will be considered on the basis of the evidence of record).  See 38 C.F.R. 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in April 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current pulmonary/respiratory disability/ies.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include asbestos exposure therein.  

In rendering the requested opinion, the physician should indicate whether the Veteran actually exhibits radiographic changes indicative of asbestos exposure (consistent with M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997); and consider the Veteran's assertions of both in service post-service asbestos exposure, as a welder and pipe fitter, respectively.

The physician should also specifically consider and discuss the June 1998 private medical report reflecting a diagnosis of interstitial fibrosis consistent with exposure to asbestosis and the April 2011 private medical report indicating imaging and pulmonary function results consistent with previous asbestos exposure/asbestosis.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for pulmonary/respiratory disability, claimed as due to in-service asbestos exposure, in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


